


Exhibit 10.39

 

FIRST AMENDMENT TO LEASE AGREEMENT

 

This First Amendment to Lease Agreement (“First Amendment”) is made and shall be
effective for all purposes as of the            day of
                                  , 2011 by and between FLANDERS 155 LLC
(“Landlord”), a Massachusetts limited liability company, having a principal
place of business at 116 Flanders Road, Suite 2000, Westborough, Massachusetts
01581 and A123 SYSTEMS, INC. (“Tenant”) a duly organized and existing Delaware
corporation, having a principal place of business at 155 Flanders Road,
Westborough, Massachusetts 01581.

 

W I T N E S S E T H

 

WHEREAS, Tenant and Landlord entered into a Lease (“Lease”) dated July 16, 2010
for a total of 66,863 square feet (“Original Premises”) at 155 Flanders Road,
Westborough, Massachusetts, and

 

WHEREAS, Landlord and Tenant desire to increase the square footage by 22,120
square feet (“Expansion Premises I”) and a total Premises of 88,983 square feet
(“Total Premises”) and to amend the Lease as more fully described hereinafter.

 

NOW THEREFORE, in consideration of the mutual promises herein contained and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree that the Lease shall be amended as
follows:

 

1.                                      Landlord and Tenant hereby incorporate
all terms and provisions of the Lease herein as is specifically set forth,
except as said terms are modified herein.  Capitalized terms not specifically
defined in this amendment shall have the same meaning given to terms in the
Lease.

 

2.                                       LEASE, ARTICLE 1.01, REFERENCE DATA:

A.

Tenant’s Address:

 

Delete:

“A123 Systems, Inc.

 

 

321 Arsenal Street

 

 

Watertown, MA 02472

 

 

Attn: General Counsel

 

 

Telephone:

617-778-5700

 

 

Facsimile:

617-924-8910

 

 

 

 

 

With a copy to:

Wilmer Cutler Pickering Hale and Dorr LLP

 

 

 

60 State Street

 

 

 

Boston, MA 02109

 

 

 

Telephone: 617-526-6000

 

 

 

Facsimile: 617-526-5000

 

 

 

Email: paul.jakubowski@wilmerhale.com

 

1

--------------------------------------------------------------------------------


 

 

Insert:

“Mr. Phil McRae

 

 

Senior Manager, Massachusetts Facilities

 

 

A123 Systems, Inc.

 

 

200 West Street

 

 

Waltham, MA 02451

 

 

Telephone:

617-972-3419

 

 

Facsimile:

<> 

 

 

Mobile:

339-368-3841

 

 

Email:

pmcrae@a123systems.com

 

 

 

 

 

With a copy to:

Paul Jakubowski, Esq.

 

 

 

Wilmer Cutler Pickering Hale and Dorr LLP

 

 

 

60 State Street

 

 

 

Boston, MA 02109

 

 

 

Telephone:  617-526-6000

 

 

 

Facsimile:  617-526-5000

 

 

 

Email:  paul.jakubowski@wilmerhale.com

 

 

B.

Rentable Area of the Premises:

 

 

Delete:

“66,863 Square Feet”

 

 

 

 

 

 

Insert:

“Original Premises:

66,863 Square Feet

 

 

Expansion Premises I:

22,120 Square Feet as shown on Exhibit B-1 attached hereto.

 

 

Total Premises:

88,983 Square Feet”

 

 

C.

Term Commencement Date:

 

Delete:

“The Term Commencement Date shall be as defined in Section 7.01.

 

Insert:

“Original Premises:  July 16, 2010.

 

 

Expansion Premises I:  January  1, 2012.”

 

D.

Basic Rent (See Schedule Below):

 

Insert:

“The Basic Rent Schedule for the Expansion Premises I:

 

“From

 

To

 

Monthly Rent

 

Annual Rent

 

 

 

 

 

 

 

 

 

01/01/2012

 

12/31/2015

 

$

11,060.00

 

$

132,720.00

 

01/01/2016

 

01/31/2021

 

$

12,903.33

 

$

154,840.00

”

 

2

--------------------------------------------------------------------------------


 

E.                                   Tenant’s Share:

Delete:                                                        “75.24%”

 

Insert:                                                            “From
07/16/2010 to 12/31/2011:  75.24%

From 01/01/2012 to 01/31/2021:              100.00%”

 

F.                                    Security Deposit:

Delete:                                                        “$155,983.32”

 

Insert:                                                            “From
07/16/2010 to 12/31/2011:  $155,983.32

From 01/01/2012 to 01/31/2021:              $207,596.64”

 

3.                                      LEASE, ARTICLE 8, BUILDING SERVICES:

A.                                    Article 8.01, Building Services;
Maintenance:

Insert at the end of the last line:

“, provided that Landlord shall not be required to repair or maintain any
specialized systems installed by or for Tenant.”

 

4.                                       LEASE, ARTICLE 26, MISCELLANEOUS:

A                                     Article 26.03, Brokerage:

Insert:                                                            “Tenant
warrants and represents to Landlord that it has not exercised its Right of First
Offer on Expansion Premises I and has had no dealings with any broker or agent
in connection with this First Amendment to Lease Agreement and covenants to
defend, with counsel approved by Landlord, hold harmless and indemnify Landlord
from and against any and all cost, expense or liability for any compensation,
commissions and charges claimed by any broker or agent.”

 

B.                                  Article 26.09, Expansion:  Right of First
Offer is hereby deleted in its entirety.

 

5.                                      Tenant shall accept the Expansion
Premises I in AS IS condition, (but broom-clean and free of occupants and claims
of occupancy by other parties), except Landlord shall complete “Bel-Power Space
Environmental Work” as provided in Exhibit C to the Lease.

 

6.                                      Insert Exhibit B-1, showing Expansion
Premises I.

 

7.                                       Exhibit I, Parking:

Delete:                                                                                                     
“one hundred ninety four (194) unassigned parking spaces”

 

Insert:                                                                                                         
“from July 16, 2010 to December 31, , 2011:  one hundred ninety four (194)
unassigned parking spaces;

from January 1, 2012 to January 31, 2021: all of the parking spaces that exist
on the Land.”

 

3

--------------------------------------------------------------------------------


 

In all other respects, the Lease of July 16, 2010 is hereby ratified, confirmed,
and approved.

 

No representations, inducement, promises or agreements, oral or otherwise,
between Landlord and Tenant or any of their respective brokers, employees or
agents, not embodied herein, shall be of any force or effect.

 

The submission of this First Amendment to Lease Agreement for examination,
review, negotiation and/or signature shall not constitute an offer or an option
to lease or a reservation of the Premises and is subject to withdrawal or
modification at any time by either party.  This First Amendment to Lease
Agreement shall become effective and binding only if and when it shall be
executed and delivered by both Landlord and Tenant.

 

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment to
Lease Agreement as of the date set forth above.

 

 

LANDLORD:

 

 

 

FLANDERS 155 LLC

 

 

 

 

By:

Carruth Capital, LLC

 

 

Its Manager

 

 

 

By:

 

 

 

Christopher F. Egan, President and Managing Member of Carruth Capital, LLC not
individually and without personal liability.

 

 

 

 

TENANT:

 

 

 

 

A123 SYSTEMS, INC.

 

 

 

 

 

By:

 

 

Printed Name:

 

 

Title:

 

 

4

--------------------------------------------------------------------------------
